Citation Nr: 0510263	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  97-16 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for acne, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for bilateral ear 
disability as due to exposure to Agent Orange.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral ear 
disability on other than an Agent Orange basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968, including one year of service in the Republic of 
Vietnam.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the case was transferred 
to the New York, New York RO.

The Board notes that, as the claim of entitlement to service 
connection for ear disability on a basis other than Agent 
Orange exposure was the subject of a final April 1970 rating 
decision, that claim must be adjudicated on the basis of 
whether new and material evidence has been submitted to 
reopen the claim.  With respect to the veteran's contention 
that his current ear disability is related to his exposure to 
Agent Orange in Vietnam, the Board notes that the law and 
regulation pertaining to diseases related to Agent Orange 
exposure evolved subsequent to the April 1970 rating decision 
that denied service connection for ear disability on a direct 
basis.  When a provision of law or regulation creates a new 
basis of entitlement to benefits, as through liberalization 
of the requirements for entitlement to a benefit, an 
applicant's claim of entitlement under such law or regulation 
is a claim separate and distinct from a claim previously and 
finally denied prior to the liberalizing law or regulation.  
See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 
1 F.3d 368 (Fed. Cir. 1994).  Therefore, the veteran's claim 
of entitlement to service connection for ear disability due 
to exposure to Agent Orange will be adjudicated by the Board 
on a de novo basis.  As such, the Board has recharacterized 
the issues on appeal as stated on the title page of this 
decision.

The issues of entitlement to service connection for bilateral 
ear disability as due to exposure to Agent Orange and whether 
new and material evidence has been submitted to reopen a 
claim for service connection for bilateral ear disability on 
a direct basis are addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  On July 16, 2003, the RO mailed notification to the 
veteran of its June 2003 decision that awarded an increased 
(10 percent) rating for acne.

2.  A Notice of Disagreement (NOD) challenging the RO's June 
2003 rating decision has not been filed.


CONCLUSION OF LAW

A timely NOD has not been received with respect to the issue 
of entitlement to an increased rating for acne.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.300, 20.302, 20.305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction over appeals involving benefits 
under the laws administered by VA.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2004).  The appeal of an issue to 
the Board requires a timely-filed NOD and following the 
issuance of a Statement of the Case, a timely-filed 
Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute an NOD.  While special wording is not required, 
the NOD must be in terms that can be reasonably construed as 
expressing disagreement with that determination and a desire 
for appellate review.  38 C.F.R. § 20.201.

Ordinarily, the NOD must be filed within one year from the 
date of mailing of the notice of the result of the initial 
review or determination.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302(a).

In the case at hand, an April 1970 rating decision granted 
service connection for acne of the face, and assigned a 
noncompensable evaluation.  Thereafter, a March 1997 rating 
decision, in pertinent part, denied service connection for 
acne of the face due to exposure to Agent Orange.  The 
veteran appealed this issue.

In February 1999, the veteran's representative clarified that 
the veteran was actually seeking an increased (compensable) 
rating for his service-connected acne.

By rating decision dated in June 2003, the RO granted an 
increased (10 percent) rating for service-connected acne.  
The veteran was notified of this decision by letter dated 
July 16,2003.  Consequently, the veteran had until July 16, 
2004, one year from the date of mailing of the notification 
of the determination being appealed, to file an NOD. 

No document was received within one year from the date of 
July 2003 mailing of the notification of the determination 
being appealed that could be construed as an NOD.  See 
38 C.F.R. § 20.201.  Accordingly, the veteran is statutorily 
barred from appealing the June 2003 rating decision.  

(Parenthetically, the Board notes that the veteran's 
representative submitted argument in lieu of VA form 646.  It 
is unclear when this argument was received by the RO, but it 
is dated July 16, 2004.  The veteran's representative 
indicated that the veteran took exception with a March 1997 
rating decision.  Therefore, this argument cannot be 
reasonably construed as disagreement with the June 2003 
rating decision.  See 38 C.F.R. § 20.201.) 

VA's General Counsel has held that the Board has the 
authority to adjudicate or address in the first instance the 
question of timeliness of an appeal, and may dismiss an 
appeal when not timely perfected.  Under such circumstances, 
however, the General Counsel indicated that the claimant 
should be first afforded appropriate procedural protections 
to assure adequate notice and opportunity to be heard on the 
question of timeliness.  VAOPGCPREC 9-99 (Aug. 18, 1999).  To 
effectuate the aforementioned opinion of the General Counsel, 
the Secretary of Veterans Affairs issued amendments to 38 
C.F.R. §§ 20.101 (Jurisdiction of the Board).  See 66 Fed. 
Reg. 53,339 (Oct. 22, 2001), codified at 38 C.F.R. § 20.101 
(effective November 1, 2001).  In this case, the RO has not 
addressed the issue of timeliness.  However, the Board mailed 
a letter to the veteran, dated December 22, 2004, which 
explained the appellate process as provided for in relevant 
laws and regulations, and notified him that he had 60 days to 
present evidence and/or argument showing that a timely NOD 
was filed.  See 38 C.F.R. § 20.101 (2004).

The appellant has not responded.

In conclusion, the Board finds that a timely NOD regarding 
the issue of entitlement to an increased rating for service-
connected acne was not filed, and the Board is without 
jurisdiction to adjudicate that claim. 


ORDER

The appeal for an increased rating for acne is dismissed.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's remaining claims, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law and codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA are applicable to the 
veteran's claims.  The implementing regulations are 
applicable to the issue of entitlement to service connection 
for bilateral hearing disability as due to Agent Orange 
exposure.  Some of the implementing regulations are 
applicable to the veteran's claim to reopen.

The VCAA and the implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in the claimant's possession.

With regard to the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for bilateral ear disability on other than an Agent Orange 
basis, there is nothing in the record that satisfies the 
notification requirements of the VCAA and the implementing 
regulations.

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
remaining claims.

Specifically, the Board notes that the veteran has been 
awarded disability benefits by the Social Security 
Administration (SSA), but neither the decision awarding such 
benefits nor the records upon which the award was based have 
been obtained.  

For the reasons noted above, the case is hereby REMANDED to 
the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:

1.  With respect to the issue of whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for ear disability on a direct 
basis, the RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004), to include 
notification that he should submit any 
pertinent evidence in his possession.  In 
addition, the veteran should be requested 
to submit or identify medical or 
scientific evidence supportive of his 
contention that his bilateral ear 
disability was caused or worsened as a 
result of his exposure to Agent Orange in 
service.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  After obtaining any necessary 
information from the veteran, the RO 
should obtain a copy of the decision 
awarding the veteran SSA disability 
benefits and a copy of the record upon 
which the award was based. 

4.  The RO should also undertake any 
other development it determines to be 
warranted.

5.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue to the veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
appropriate opportunity for response 
thereto.

6.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


